Citation Nr: 0117449	
Decision Date: 06/29/01    Archive Date: 07/03/01

DOCKET NO.  98-21 384	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent 
for post-traumatic stress disorder (PTSD), for the period 
prior to June 19, 1997.  

2.  Entitlement to an initial rating in excess of 50 percent 
for PTSD from June 19, 1997.  

3.  Entitlement to a total disability evaluation for 
compensation purposes on the basis of individual 
unemployability (TDIU). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Richard E. Coppola, Counsel
INTRODUCTION

The veteran served on active duty from February 1941 to June 
1945.  

The matter is before the Board of Veterans' Appeals (Board) 
on appeal from decisions by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Denver, Colorado.  


FINDINGS OF FACT

1.  All relevant evidence necessary to substantiate the 
veteran's claim has been obtained and VA's duty to notify and 
assist has been satisfied.  

2.  The Board finds in regard to the evaluation of PTSD that 
the amended rating schedule criteria are more favorable to 
the veteran.  

3.  For the period prior to November 7, 1996, PTSD 
manifestations produced no more than a definite social or 
industrial impairment.  

4.  From November 7, 1996, the veteran's PTSD was productive 
of no more than occupational and social impairment with 
reduced reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory or 
stereotyped speech; panic attacks; difficulty in 
understanding complex commands; impairment of short-and long-
term memory; impaired judgment or abstract thinking; 
disturbances of motivation and mood; and difficulty in 
establishing and maintaining effective work and social 
relationships. 

5.  Service connection for PTSD, the veteran's only service-
connected disability, has been in effect from June 28, 1995.  

6.  The veteran has a high school education and two years of 
college experience; his past work experience includes 
positions as a truck driver, a salesman and a bee farmer; 
and, the probative evidence shows that he retired as a result 
of a nonservice-connected disability.  

7.  The probative evidence shows that the veteran's service-
connected PTSD does not preclude him from obtaining and 
maintaining all forms of substantially gainful employment.


CONCLUSIONS OF LAW

1.  The pre-amendment rating schedule and the amended rating 
schedule are applicable to the present case.  
38 U.S.C.A.§ 7104(d)(1) (West 1991); 38 C.F.R. § 4.132, 
Diagnostic Code 9411 (effective prior to November 7, 1996); 
38 C.F.R. § 4.130, Diagnostic Code 9411; 61 Fed. Reg. 52695-
52702 (Oct. 8, 1996) (effective November 7, 1996); VAOPGPREC 
3-00 (Apr. 10, 2000).  

2.  The criteria for an initial evaluation in excess of 30 
percent for PTSD, for the period prior to November 7, 1996, 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
Veterans Claims Assistance Act (VCAA) of 2000, Pub. L. No. 
106-475 § 4, 114 Stat. 2096, 2098-99 (2000) (to be codified 
as amended at 38 U.S.C. § 5107); 38 C.F.R. §§ 4.3, 4.132, 
Diagnostic Code 9411 (in effect prior to November 7, 1996).  

3.  The criteria for an initial evaluation of 50 percent, but 
no greater, for PTSD from November 7, 1996 have been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); VCAA of 2000, Pub. L. 
No. 106-475 § 4, 114 Stat. 2096, 2098-99 (2000) (to be 
codified as amended at 38 U.S.C. § 5107); 38 C.F.R. §§ 4.3, 
4.130, Diagnostic Code 9411; 61 Fed. Reg. 52695-52702 (Oct. 
8, 1996) (in effect from November 7, 1996).

4.  The criteria for TDIU have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); VCAA of 2000, Pub. L. No. 106-475 
§ 4, 114 Stat. 2096, 2098-99 (2000) (to be codified as 
amended at 38 U.S.C. § 5107); 38 C.F.R. §§ 3.321, 3.340, 
3.341, 4.15, 4.16, 4.18, 4.19 (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The veteran filed an original application for service 
connection for PTSD in June 1995.  He stated that he served 
as a chaplain's assistant during World War II and was 
responsible for burying the dead soldiers.  He contended that 
he experienced recurrent nightmares and flashbacks of the 
dead bodies.  

The veteran underwent a VA compensation examination in 
October 1995.  The veteran related a history of his was-
related experienced and provided supporting documentation 
that included pictures and correspondence from fellow 
comrades.  The record also shows he was awarded the Combat 
Infantry Badge.  The veteran stated that he married in 1946 
upon his return home and he worked for the next 28 years 
hauling fuel for the Sterling Oil and Gas Company until 1973.  
He then worked for Meredith Publishing Company from 1974 to 
1987 selling magazines.  The veteran reported that he retired 
at age 68 in order to become a bee farmer.  The veteran 
stated that he slowed down considerably after having a heart 
attack in September 1989.  The veteran stated that he had 
five daughters and that he really enjoyed his marriage.  He 
described taking frequent family trips with his family and 
that he is an inveterate fisherman.  The veteran stated that 
he began receiving VA treatment for PTSD in September 1995.  
He did not take medication for PTSD and had not been 
hospitalized for PTSD.  The veteran enjoyed giving 
commemorative presentations in his community about World War 
II.  The veteran stated that he had been active in his local 
church for 50 years where he served as a deacon and an elder, 
but had to slow down because of his cardiac status.  He 
stated that he had all kinds of friends and he participated 
in World War II reunions.  His hobbies included a new 
business selling bees wax and selling mailbox signals to farm 
families.  The veteran had no problems sleeping and he denied 
having sustained crying spells of feelings of helplessness 
and hopelessness.  He denied suicidal ideation and stated 
that he was able to enjoy himself.  The physician noted the 
veteran's physical problems, which included diabetes, a heart 
condition and gastrointestinal trouble.  

On mental status examination, the veteran was friendly and 
talkative.  He was mildly tangential but his speech was not 
pressured.  His affect was fully arranged and appropriate to 
content.  There were no signs of psychosis and no delusional 
or hallucinatory experiences or ideation.  His use of 
language was abstract and he had no idiosyncrasy in use of 
language.  Cause and effect thinking was maintained.  Formal 
testing showed the veteran was oriented to time, person and 
place.  He could accurately estimate passage of time and 
recent and remote memory was intact.  His judgment seemed 
adequate.  Based on examination the physician stated that 
although the veteran had a series of stressors that would 
qualify for PTSD, he did not find that the full 
symptomatology was present.  There was no psychiatric 
diagnosis.  

The RO obtained the veteran's VA treatment records dated from 
1995 to 1996.  The veteran attended periodic group therapy.  
They show the veteran was having occasional intrusive 
thoughts and nightmares.  The assessments were PTSD with 
depression.  During psychological testing in July 1996, the 
veteran related having memory problems, which was felt to be 
due to possible dementia.  

The veteran underwent a VA compensation examination in 
September 1996.  The physician certified review of the 
medical records.  The physician noted that the veteran was 
being treated for diabetes and a heart condition.  He was 
quite fatigued as a result and unable to work.  The physician 
noted the veteran's daily activities, which were similar to 
those previously reported.  He spent most of his time 
socializing with his family.  He had feelings of helplessness 
and hopelessness regarding his situation.  

On mental status examination, the veteran was pleasant and 
talkative.  His spoke in a goal-directed fashion.  His affect 
was fully arranged and appropriate to content.  There were no 
signs of psychosis and no delusional or hallucinatory 
experiences or ideation.  He had no idiosyncrasy in his use 
of language.  Cause and effect thinking was maintained.  
Formal testing showed the veteran could accurately estimate 
passage of time and recall and memory was intact.  Based on 
examination the physician stated that although the veteran's 
stressors were well documented, his treatment records did not 
describe the full symptomatology associated with PTSD.  The 
physician stated that the veteran did not talk about material 
that would lead him to diagnose PTSD.  The physician stated 
that the veteran was having a great deal of difficulty 
because of his deteriorating cardiac condition and his 
inability to work.  

The veteran underwent VA compensation examinations in March 
1997.  Both VA physicians certified review of the evidence in 
the claims folder.  During the first examination, the 
physician noted that the veteran functioned reasonably well 
until 10 years ago when he retired.  The veteran then became 
increasingly depressed and anxious and he began reminiscing 
incessantly about his was experiences.  He also became 
increasingly irritated and depressed.  The physician noted 
that the veteran began having difficulty sleeping in 1996 and 
he experienced nightmares.  After being started on 
medication, he noticed a marked decrease in anxiety and 
depression, but continued to have nightmares and night 
sweats.  The physician noted the history of memory 
difficulties that were felt may be due to dementia.  The 
veteran still had short-term memory problems.  The veteran 
lived with his wife and his activities were significantly 
limited by his physical status.  The veteran stated that he 
did not get along with people and he tended to isolate 
himself.  He stopped going to church because of this.  On 
mental status examination, the veteran was oriented to time, 
place and person, but he did have difficulties with short-
term memory.  His affect was moderately constricted and his 
mood was mild to moderately anxious.  He denied homicidal and 
suicidal ideation.  The physician opined that the veteran 
experienced a PTSD syndrome of mild to moderate severity.  
The physician stated that this was exacerbated when the 
veteran stopped working and further by his disability 
secondary to his cardiac problem.  The physician felt that 
the veteran may have incurred memory loss as a result of the 
heart surgery but could not specifically diagnose dementia.  
The physician also felt that the veteran's lack of memory 
contributed to his feeling helplessness, which may exacerbate 
the PTSD.  The diagnosis was PTSD of mild to moderate 
severity and memory deficits perhaps secondary to open heart 
surgery.  The physician provided a Global Assessment of 
Functioning (GAF) score of 60.  

During the second examination, the physician noted a history 
and mental status similar to that reported during the 
previous examination.  Based on the examination and history, 
the physician summarized that the veteran had no recall of 
anxiety or PTSD symptoms prior to retirement from full-time 
employment.  Since that time the veteran developed full-blown 
picture of a degree of discomfort with PTSD symptoms.  The 
veteran was fixated on his thoughts about the past and he had 
considerable feelings of guilt.  The veteran also had a sleep 
disturbance due to these thoughts.  The veteran felt very 
supported by group therapy and there seemed to be a 
substantial decrease in anxiety with the use of medication.  
The diagnosis was chronic PTSD and permanent amnestic 
disorder due to cerebral arteriosclerosis.  The physician 
provided a GAF score of 55, which he described as moderate 
difficulties in hour to hour functioning due to his 
preoccupation with combat experiences and survival guilt.  
The physician stated that this has caused a retreat from 
social involvement because of the inability to let go of this 
focus.  The physician stated that the veteran's PTSD plus his 
forgetfulness would register a GAF of 45 at that time.  

In May 1997 the RO granted service connection for PTSD.  The 
RO assigned a 30 percent rating, effective June 28, 1995.  
The veteran appealed the assigned rating.  In June 1997 the 
veteran filed an application for TDIU.  

The RO obtained the veteran's VA treatment records dated from 
1996 to 1997.  This includes therapy treatment records from 
the Vet Center.  The veteran underwent an intake examination.  
The report dated June 19, 1997 included a GAF score of 55.  
The veteran attended periodic group therapy.  Mental health 
clinic records show ongoing group therapy through 1996.  The 
diagnoses were PTSD with depression.  

The veteran underwent a VA compensation examination in August 
1997.  The VA physician certified review of the evidence in 
the claims folder.  The veteran continued to have intrusive 
thoughts and flashbacks, which caused sleeping problems.  The 
veteran reported that his group therapy and his medication 
had improved his symptoms.  The physician noted that the 
veteran was quite reclusive and he had trouble attending 
church because he felt uncomfortable in large crowds.  The 
physician conducted a mental status examination.  The 
physician noted that the veteran had been referred for the 
examination to assess employability.  The physician noted 
that the veteran retired some 10 years earlier after a 
myocardial infarction and apparently the veteran has had some 
memory disturbance since that time.  The physician stated 
that from a psychiatric standpoint, the veteran's PTSD does 
not keep him from gainful employment.  

The physician opined that the veteran would be employable at 
a job, which had minimal social interaction and no contact 
with the public.  The physician stated that the veteran's 
memory difficulty was too severe for him to work gainfully, 
but this was not service-connected.  The physician stated 
that the GAF for the veteran's PTSD was 55, which represented 
moderate symptoms affecting social and occupational 
functioning.  The physician stated that the GAF for the 
combination of memory difficulty plus his PTSD was 45, which 
represented serious impairment in social and occupational 
functioning.  
In June 1998 increased the disability rating for PTSD to 50 
percent, effective June 19, 1997.  

The RO obtained the veteran's VA treatment records dated from 
1997 to 1999.  The veteran attended ongoing group and 
individual therapy.  The records indicate that the veteran's 
wife passed away in December 1998 and he was living alone.  
During a March 1999 visit, the veteran reported that he was 
now working and had an evening shift.  

The veteran underwent a VA compensation examination in July 
1999.  The VA physician certified review of the evidence in 
the claims folder.  The physician noted that the examination 
was being conducted to determine how the veteran's PTSD 
symptoms affect his employment.  The examination was 
performed by the same physician who conducted the August 1997 
examination.  The physician noted that the veteran continued 
to receive treatment for his PTSD as well as his nonservice-
connected medical problems.  The veteran reported continued 
intrusive thoughts and occasionally awakes at night due to 
flashbacks.  The veteran complained of memory difficulty.  
The veteran was not taking psychotropic medications at that 
time.  The veteran reported that his group therapy had been 
very helpful in the past and he thought he would return to 
group therapy.  The veteran lived alone but received regular 
visits from his daughters who assisted him with cleaning and 
cooking.  He stated that he had some increased depression 
since his wife's death.  

The physician conducted a mental status examination.  The 
physician summarized that the veteran demonstrated fairly 
severe memory recall.  The physician opined that the 
veteran's PTSD did not prevent him from working and explained 
that the veteran successfully worked in the past despite his 
PTSD.  The physician opined that the veteran's dementia was 
of sufficient severity that he would not be employable on the 
basis of his memory problems.  The physician stated that the 
GAF for the veteran's PTSD was 55, which represented a 
moderate degree of severity and a moderate degree of 
impairment in social and occupational functioning.  The 
physician stated that the GAF for the combination of dementia 
and PTSD was 45, which represented serious impairment in 
social and occupational functioning.  

The RO obtained the veteran's VA treatment records dated from 
1999 through August 2000.  The veteran was seen by VA 
clinical nurse for problems with his mood.  The nurse did not 
review the veteran's medical records.  The veteran related 
that his symptoms included terrorizing nightmares, vivid 
flashbacks, intrusive thoughts, anhedonia, anergia and 
depression.  The veteran stated that he was not receiving 
treatment for PTSD.  The veteran stated that his symptoms 
have had a limiting effect in virtually all spheres of his 
life.  The examiner noted that the veteran complained of and 
demonstrated cognitive deficits that were worse when his PTSD 
symptoms were worse.  The veteran stated that he had a very 
supportive relationship with his children who assisted him 
with housework and cooking.  The veteran stated that he was 
retired and that he was active in his church.  The examiner 
performed a mental status examination.  The examiner's 
diagnosis was PTSD, major depression and cognitive deficits 
of unknown etiology.  The examiner provided an overall GAF 
score of 45.  The veteran was started on medication. 

During follow-up examination in June 2000, the medication was 
discontinued because of complaints of fatigue and lethargy.  
The examiner provided the same diagnosis and the same GAF 
score of 45.  This examiner conducted another examination in 
July 2000.  The veteran reported continued intrusive thoughts 
and poor sleep due to nightmares.  He also stated that he 
significantly decreased his involvement in his church.  The 
diagnosis was PTSD and major depression and the examiner 
provided an overall GAF score of 45.  On follow-up 
examination in August 2000, the veteran stated that he 
continued to sleep poorly but did not want any intervention.  
The examiner provided the same diagnosis and the same GAF 
score of 45.

The veteran underwent a VA compensation examination in July 
2000.  The VA physician certified review of the evidence in 
the claims folder.  The examination was performed by the same 
physician who conducted the March 1997 examination.  The 
physician noted that the veteran continued to receive 
treatment for his PTSD as well as his nonservice-connected 
medical problems.  The veteran reported intrusive thoughts.  
The veteran stated that he felt nervous and sorrowful but he 
denied panic attacks.  He stated that at times he avoided 
church because of the large crowd of people in an enclosed 
area.  He could go to the grocery store or a restaurant.  He 
stated that he could attend a large gathering if it was held 
outdoors rather than indoors.  The veteran lived alone but 
received regular visits from his daughter who assisted him 
with cleaning and cooking.  He stated that he had increased 
depression since his wife's death.  He also stated that he 
did have some good friends with whom he enjoys talking, but 
otherwise he only attended church.  The physician conducted a 
mental status examination.  

The physician summarized that the veteran presented with a 
moderate level of PTSD with symptoms that included sleep 
disturbance and nightmares that occur every several weeks 
that wake him up.  The physician stated that the veteran also 
had intrusive thoughts of his World War II experiences.  The 
physician stated that the veteran had difficulty with crowds 
but he did not describe symptoms characteristic of true panic 
attacks.  The veteran also had a depressed mood that was 
worse since his wife's death.  The physician stated that in 
addition to PTSD the veteran had a clear and serious 
dementia, which was significantly worse in the year since the 
last examination.  He also stated that the dementia caused 
marked difficulty with orientation, short-term memory, 
calculations and concentration.  The physician stated that 
the veteran was fairly oblivious to these deficits.  The 
diagnosis was moderate PTSD with depression and moderately 
severe dementia.  The physician stated that the GAF for the 
veteran's PTSD was 55.  The physician stated that, although 
one would not expect the veteran to work at age 80, from a 
purely PTSD standpoint, one could perform part-time work such 
as gardening or security guard work that did not involve 
being with a large group of people or in an office setting.  
The physician opined that the veteran's overall GAF including 
PTSD and dementia was 41, and the veteran was unemployable 
with the combination of these disorders and his cardiac 
problems.  


Criteria

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§ 4.1 (2000).  

In a claim for a greater original rating after an initial 
award of service connection, all of the evidence submitted in 
support of the veteran's claim is to be considered.  In 
initial rating cases, separate ratings can be assigned for 
separate periods of time based on the facts found, a practice 
known as "staged" ratings.  See Fenderson v. West, 12 Vet. 
App. 119 (1999); 38 C.F.R. § 4.2.  

The Board notes that the VA Rating Schedule that addresses 
psychiatric impairment was amended.  61 Fed. Reg. 52695-52702 
(Oct. 8, 1996) (effective November 7, 1996).  Thus, the 
regulatory criteria governing the evaluation of the veteran's 
PTSD changed while his claim was pending.  

Where the law or regulation changes after a claim has been 
filed or reopened but before the administrative or judicial 
appeal process has been concluded, the version more favorable 
to the appellant will apply unless Congress provided 
otherwise.  See Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

With respect to psychiatric disability, before November 7, 
1996, VA regulations provided that the severity of a 
psychiatric disorder was premised upon actual symptomatology, 
as it affected social and industrial adaptability.  38 C.F.R. 
§ 4.130 (1996).  Two of the most important determinants were 
time lost from gainful employment and decrease in work 
efficiency.  Id.

The pre-November 7, 1996, schedular criteria for PTSD provide 
for a 30 percent evaluation where there is definite 
impairment in the ability to establish or maintain effective 
or wholesome relationships with people and the psychoneurotic 
symptoms result in such reduction in initiative, flexibility, 
efficiency and reliability levels as to produce definite 
industrial impairment.  38 C.F.R. § 4.132, Diagnostic Code 
9411 (1996).  Definite impairment has been construed to mean 
"distinct, unambiguous, and moderately large in degree."  
VAOPGCPREC 9-93 (November 9, 1993).  

A 50 percent evaluation for PTSD was warranted where the 
ability to establish or maintain effective or favorable 
relationships with people was considerably impaired and by 
reason of the psychoneurotic symptoms, the reliability, 
flexibility and efficiency levels were so reduced as to 
result in considerable industrial impairment.  38 C.F.R. § 
4.132, Diagnostic Code 9411 (1996).  

A 70 percent evaluation was warranted when the ability to 
establish and maintain effective or favorable relationships 
with people is severely impaired.  The psychoneurotic 
symptoms were of such severity and persistence that there was 
severe impairment in the ability to obtain or retain 
employment.  Id.

As stated, 38 C.F.R. § 4.132, the VA Schedule of Ratings for 
Mental Disorders, was amended and redesignated as 38 C.F.R. § 
4.130, effective November 7, 1996.  Under the new regulation, 
the evaluation criteria have substantially changed, focusing 
on the individual symptoms as manifested throughout the 
record, rather than on medical opinions characterizing 
overall social and industrial impairment as mild, definite, 
considerable, severe, or total.  

Effective November 7, 1996, 38 C.F.R. § 4.130, provides for a 
30 percent disability rating when there is occupational and 
social impairment with occasional decrease in work efficiency 
and intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, and mild memory loss (such as forgetting names, 
directions, recent events).  38 C.F.R. § 4.130, Diagnostic 
Code 9411 (2000).

A 50 percent evaluation is warranted for occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as: flattened affect; circumstantial, 
circumlocutory or stereotyped speech; panic attacks more than 
once a week; difficulty in understanding complex commands; 
impairment of short-and long-term memory (e.g., retention of 
only highly learned material, forgetting to complete tasks); 
impaired judgment or abstract thinking; disturbances of 
motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships.  Id.  

A 70 percent evaluation is provided for occupational and 
social impairment, with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood, 
due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work like 
setting); inability to establish and maintain effective 
relationships.  Id.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

When after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding the 
degree of disability such doubt will be resolved in favor of 
the claimant.  38 C.F.R. § 4.3.  

In general, all disabilities, including those arising from a 
single disease entity, are rated separately, and all 
disability ratings are then combined in accordance with 
38 C.F.R. § 4.25.  However, the evaluation of the same 
"disability" or the same "manifestations" under various 
diagnoses is prohibited.  38 C.F.R. § 4.14.  The Court has 
held that a claimant may not be compensated twice for the 
same symptomatology as "such a result would overcompensate 
the claimant for the actual impairment of his earning 
capacity."  Brady v. Brown, 4 Vet. App. 203, 206 (1993).  
This would result in pyramiding, contrary to the provisions 
of 38 C.F.R. § 4.14.  The Court has acknowledged, however, 
that when a veteran has separate and distinct manifestations 
attributable to the same injury, he should be compensated 
under different diagnostic codes.  Esteban v. Brown, 6 Vet. 
App. 259 (1994); Fanning v. Brown, 4 Vet. App. 225 (1993).

In order to establish entitlement to TDIU due to service-
connected disability, there must be an impairment so severe 
that it is impossible for the average person to follow a 
substantially gainful occupation.  38 C.F.R. §§ 3.340, 3.341, 
4.16 (2000).  In reaching such a determination, the central 
inquiry is "whether the veteran's service-connected 
disabilities alone are of sufficient severity to produce 
unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 
(1993).  Consideration may be given to the veteran's level of 
education, special training, and previous work experience in 
arriving at a conclusion, but not to his age or to the 
impairment caused by nonservice-connected disabilities.  See 
38 C.F.R. §§ 3.341, 4.16, 4.19.  

Total disability ratings for compensation may be assigned, 
where the schedular rating is less than total, when the 
veteran is unable to secure or follow a substantially gainful 
occupation as a result of service-connected disabilities, 
provided that if there is only one such disability, such 
disability shall be ratable as 60 percent or more and if 
there are two or more disabilities, there shall be at least 
one disability ratable at 40 percent or more and sufficient 
additional disability to bring the combined rating to 70 
percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).  A 
claim for TDIU "presupposes that the rating for the [service-
connected] condition is less than 100%, and only asks for 
TDIU because of 'subjective' factors that the 'objective' 
rating does not consider."  Vettese v. Brown, 7 Vet. App. 31, 
34-35 (1994).

It is the established policy of VA that all veterans who are 
unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities shall 
be rated totally disabled. 38 C.F.R. § 4.16(b) (2000).  A 
finding of total disability is appropriate "when there is 
present any impairment of mind or body which is sufficient to 
render it impossible for the average person to follow a 
substantially gainful occupation."  38 C.F.R. §§ 3.340(a)(1), 
4.15 (2000).  The provisions of 38 C.F.R. § 4.16(b) allow for 
extraschedular consideration of cases in which veterans who 
are unemployable due to service-connected disabilities but 
who do not meet the percentage standards set forth in 38 
C.F.R. § 4.16(a).

Entitlement to a total compensation rating must be based 
solely on the impact of the service-connected disability on 
the ability to keep and maintain substantially gainful work.  
38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.321, 3.340, 3.341, 4.16 
(2000).  The question in a TDIU case is whether the veteran 
is capable of performing the physical and mental acts 
required by employment and not whether the veteran is, in 
fact, employed.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 
(1993).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  VCAA, Pub. L. No. 106-
475, § 4, 114 Stat. 2096, 2098-99 (2000) (to be codified as 
amended at 38 U.S.C. § 5107).  


Analysis

I.  Duty to Notify and Assist

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the VCAA of 2000, Pub. L. No. 106-475, 114 
Stat. 2096 (2000).  This law redefines the obligations of VA 
with respect to the duty to assist and includes an enhanced 
duty to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  This law 
also eliminates the concept of a well-grounded claim and 
supersedes the decision of the United States Court of Appeals 
for Veterans Claims in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, 14 Vet. App. 174 
(2000) (per curiam order), which had held that VA cannot 
assist in the development of a claim that is not well 
grounded.  This change in the law is applicable to all claims 
filed on or after the date of enactment of the VCAA, or filed 
before the date of enactment and not yet final as of that 
date.  Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, § 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  
See also Karnas v. Derwinski, 1 Vet. App. 308 (1991).

The Board finds that the duty to notify and assist mandated 
by the VCAA were satisfied.  VCAA of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000).  The RO made reasonable efforts 
to obtain evidence necessary to substantiate the veteran's 
claims, including VA treatment records identified by the 
veteran.  The RO has obtained the veteran's VA outpatient 
treatment records and the veteran has undergone multiple 
compensation examinations, the reports of which are of 
record.  The veteran has submitted statements in support of 
his claim and he declined the opportunity for a personal 
hearing on the issues.  The RO has also notified the veteran 
of the evidence necessary to substantiate his claims in the 
Statement of the Case, Supplemental Statements of the Case 
and by letter dated in January 2001.  

Consequently, the Board finds that all relevant evidence 
necessary to substantiate the veteran's claims has been 
obtained and VA's duty to notify and assist has been 
satisfied.  VCAA of 2000, Pub. L. No. 106-475, § 3(a), 114 
Stat. 2096, 2097-98 (2000) (to be codified at 38 U.S.C. 
§ 5103A).  In reaching this determination, the Board has 
considered the fact that the law with respect to the duty to 
assist has been significantly changed since the most recent 
Supplemental Statement of the Case was issued.  However, the 
Board finds that the veteran is not prejudiced by its 
consideration of his claim pursuant to this new legislation 
without it first being considered by the RO.  VCAA of 2000, 
Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2097-98 (2000) 
(to be codified at 38 U.S.C. § 5103A); see Bernard v. Brown, 
4 Vet. App. 384, 392-94 (1993).

Having determined that the duty to notify and assist the 
veteran has been satisfied, the Board turns to an evaluation 
of the veteran's claims on the merits.  The Board finds that 
the rating criteria s amended are more favorable to the 
veteran under the facts in this case.  Thus, the Board will 
apply the amended rating schedule to determine if an 
increased initial rating is warranted from November 7, 1996.  
38 U.S.C.A.§ 7104(d)(1) (West 1991); 38 C.F.R. § 4.132, 
Diagnostic Code 9411 (effective prior to November 7, 1996); 
38 C.F.R. § 4.130, Diagnostic Code 9411; 61 Fed. Reg. 52695-
52702 (Oct. 8, 1996) (effective November 7, 1996); VAOPGPREC 
3-00 (Apr. 10, 2000).  



II.  Initial PTSD rating

As noted above, the veteran's case involves an appeal as to 
the initial rating assigned for PTSD for accrued benefits.  
Fenderson v. West, 12 Vet. App. 119, 126 (1999).  In initial 
rating cases, separate rating can be assigned for separate 
periods of time based on the facts found, a practice known as 
"staged" ratings. 

The Board also notes that when a regulation changes during 
the pendency of an appeal, the Board must review the claim 
under both versions of the regulation and apply the version 
most favorable to the claimant.  Karnas v. Derwinski, 1 Vet. 
App. 308 (1991).  However, retroactive application of the 
revised regulations prior to the effective date of the change 
is prohibited.  Rhodan v. West, 12 Vet. App. 55 (1998); 
DeSousa v. Gober, 10 Vet. App. 461 (1997); VAOPGCPREC 11-97.  
Consequently, the first issue is whether the veteran 
warranted a rating higher than 30 percent under the former 
regulations in effect prior to November 7, 1996.  

The most probative evidence consists of the VA compensation 
examinations dated from 1995 to 2000.  The findings reported 
during these examinations have generally been consistent.  
The evidence shows that the veteran was married for many 
years and that he had a good relationship with his wife and 
his daughters.  During the October 1995 VA compensation 
examination, the stated that he married in 1946 upon his 
return home and he worked for the next 28 years hauling fuel 
for the Sterling Oil and Gas Company until 1973.  He then 
worked for Meredith Publishing Company from 1974 to 1987 
selling magazines.  The veteran reported that he retired at 
age 68 in order to become a bee farmer.  The veteran stated 
that he had five daughters and that he really enjoyed his 
marriage.  He also described taking frequent trips with his 
family.  The veteran stated that he had been active in his 
local church for 50 years where he served as a deacon and an 
elder.  He stated that he had all kinds of friends and he 
participated in World War II reunions and enjoyed giving 
presentations in his community about World War II.  His 
hobbies included a business selling bee's wax and selling 
mailbox signals to farm families.  In fact, he stated that he 
slowed down considerably after having a heart attack in 
September 1989.  The veteran's social and employment history 
is consistent with the history recorded in the remaining 
examination reports.  

The RO obtained the veteran's VA treatment records dated from 
1995 to 1996.  The veteran attended periodic group therapy.  
They show the veteran was having occasional intrusive 
thoughts and nightmares.  The assessments were PTSD with 
depression.  During psychological testing in July 1996, the 
veteran related having memory problems, which was felt to be 
due to possible dementia.  

The veteran underwent a VA compensation examination in 
September 1996.  The physician certified review of the 
medical records.  The physician noted that the veteran was 
being treated for diabetes and a heart condition.  He was 
quite fatigued as a result and unable to work.  The physician 
noted the veteran's daily activities, which were similar to 
those previously reported.  He spent most of his time 
socializing with his family.  He had feelings of helplessness 
and hopelessness regarding his situation.  

On mental status examination, the veteran was pleasant and 
talkative.  His spoke in a goal-directed fashion.  His affect 
was fully arranged and appropriate to content.  There were no 
signs of psychosis and no delusional or hallucinatory 
experiences or ideation.  He had no idiosyncrasy in his use 
of language.  Cause and effect thinking was maintained.  
Formal testing showed the veteran could accurately estimate 
passage of time and recall and memory was intact.  Based on 
examination the physician stated that although the veteran's 
stressors were well documented, his treatment records did not 
describe the full symptomatology associated with PTSD.  The 
physician stated that the veteran did not talk about material 
that would lead him to diagnose PTSD.  The physician stated 
that the veteran was having a great deal of difficulty 
because of his deteriorating cardiac condition and his 
inability to work.  

The veteran underwent VA compensation examinations in March 
1997.  Both VA physicians certified review of the evidence in 
the claims folder.  During the first examination, the 
physician noted that the veteran functioned reasonably well 
until 10 years ago when he retired.  The veteran then became 
increasingly depressed and anxious and he began reminiscing 
incessantly about his was experiences.  He also became 
increasingly irritated and depressed.  The physician noted 
that the veteran began having difficulty sleeping in 1996 and 
he experienced nightmares.  After being started on 
medication, he noticed a marked decrease in anxiety and 
depression, but continued to have nightmares and night 
sweats.  The physician noted the history of memory 
difficulties that were felt may be due to dementia.  The 
veteran still had short-term memory problems.  The veteran 
lived with his wife and his activities were significantly 
limited by his physical status.  The veteran stated that he 
did not get along with people and he tended to isolate 
himself.  He stopped going to church because of this.  On 
mental status examination, the veteran was oriented to time, 
place and person, but he did have difficulties with short-
term memory.  His affect was moderately constricted and his 
mood was mild to moderately anxious.  He denied homicidal and 
suicidal ideation.  The physician opined that the veteran 
experienced a PTSD syndrome of mild to moderate severity.  
The physician stated that this was exacerbated when the 
veteran stopped working and further by his disability 
secondary to his cardiac problem.  The physician felt that 
the veteran may have incurred memory loss as a result of the 
heart surgery but could not specifically diagnose dementia.  
The physician also felt that the veteran's lack of memory 
contributed to his feeling helplessness, which may exacerbate 
the PTSD.  The diagnosis was PTSD of mild to moderate 
severity and memory deficits perhaps secondary to open heart 
surgery.  The physician provided a Global Assessment of 
Functioning (GAF) score of 60.  

The Court has held that GAF scores between 55 and 60 indicate 
only "moderate difficulty in social, occupational, or school 
functioning."  See Carpenter v. Brown, 8 Vet. App. 243 
(1995).  When these examination findings are considered 
together they show that prior to November 1996 the veteran's 
PTSD was not productive of more than definite social and 
industrial impairment.  

The Board finds that the veteran's PTSD was productive of no 
more than a definite inability to establish or maintain 
effective and wholesome relationships with people and/or 
definite industrial impairment under the rating criteria in 
effect prior to November 7, 1996.  It appears from the Vet 
Center reports and the VA examinations that an increase was 
ascertainable soon after the November 1996 change in the 
rating criteria.  However, for the period prior to November 
7, 1996 there is substantial examination evidence of PTSD 
manifestations that do not more nearly approximate 
considerable impairment.  38 C.F.R. §§ 4.3, 4.132, Diagnostic 
Code 9411 (effective prior to November 7, 1996).

The RO obtained the veteran's VA treatment records dated from 
1996 to 1997.  This includes therapy treatment records from 
the Vet Center.  The veteran underwent an intake examination.  
The examiner provided a GAF score of 55 on June 19, 1997.  
The veteran attended periodic group therapy.  Mental health 
clinic records show ongoing group therapy through 1996.  The 
diagnoses were PTSD with depression.  

The veteran underwent a VA compensation examination in August 
1997.  The VA physician certified review of the evidence in 
the claims folder.  The veteran continued to have intrusive 
thoughts and flashbacks, which caused sleeping problems.  The 
veteran reported that his group therapy and his medication 
had improved his symptoms.  The physician noted that the 
veteran was quite reclusive and he had trouble attending 
church because he felt uncomfortable in large crowds.  The 
physician conducted a mental status examination.  The 
physician noted that the veteran had been referred for the 
examination to assess employability.  The physician noted 
that the veteran retired some 10 years earlier after a 
myocardial infarction and apparently the veteran has had some 
memory disturbance since that time.  The physician stated 
that from a psychiatric standpoint, the veteran's PTSD does 
not keep him from gainful employment.  The physician opined 
that the veteran would be employable at a job that had 
minimal social interaction and no contact with the public.  
The physician stated that the veteran's memory difficulty was 
too severe for him to work gainfully, but this was not 
service-connected.  The physician stated that the GAF for the 
veteran's PTSD was 55, which represented moderate symptoms 
affecting social and occupational functioning.  The physician 
stated that the GAF for the combination of memory difficulty 
plus his PTSD was 45, which represented serious impairment in 
social and occupational functioning.  

The RO obtained the veteran's VA treatment records dated from 
1997 to 1999.  The veteran attended ongoing group and 
individual therapy.  The records indicate that the veteran's 
wife passed away in December 1998 and he was living alone.  
During a March 1999 visit, the veteran reported that he was 
now working and had an evening shift.  

The veteran underwent a VA compensation examination in July 
1999.  The VA physician certified review of the evidence in 
the claims folder.  The physician noted that the examination 
was being conducted to determine how the veteran's PTSD 
symptoms affect his employment.  The examination was 
performed by the same physician who conducted the August 1997 
examination.  The physician noted that the veteran continued 
to receive treatment for his PTSD as well as his nonservice-
connected medical problems.  The veteran reported continued 
intrusive thoughts and occasionally awakes at night due to 
flashbacks.  The veteran complained of memory difficulty.  
The veteran was not taking psychotropic medications at that 
time.  The veteran reported that his group therapy had been 
very helpful in the past and he thought he would return to 
group therapy.  The veteran lived alone but received regular 
visits from his daughters who assisted him with cleaning and 
cooking.  He stated that he had some increased depression 
since his wife's death.  The physician conducted a mental 
status examination.  

The physician summarized that the veteran demonstrated fairly 
severe memory recall.  The physician opined that the 
veteran's PTSD did not prevent him from working and explained 
that the veteran successfully worked in the past despite his 
PTSD.  The physician opined that the veteran's dementia was 
of sufficient severity that he would not be employable on the 
basis of his memory problems.  The physician stated that the 
GAF for the veteran's PTSD was 55, which represented a 
moderate degree of severity and a moderate degree of 
impairment in social and occupational functioning.  The 
physician stated that the GAF for the combination of dementia 
and PTSD was 45, which represented serious impairment in 
social and occupational functioning.  

The RO obtained the veteran's VA treatment records dated from 
1999 through August 2000.  The veteran was seen by VA 
clinical nurse for problems with his mood.  The nurse did not 
review the veteran's medical records.  The veteran related 
that his symptoms included terrorizing nightmares, vivid 
flashbacks, intrusive thoughts, anhedonia, anergia and 
depression.  The veteran stated that he was not receiving 
treatment for PTSD.  The veteran stated that his symptoms 
have had a limiting effect in virtually all spheres of his 
life.  The examiner noted that the veteran complained of and 
demonstrated cognitive deficits that were worse when his PTSD 
symptoms were worse.  The veteran stated that he had a very 
supportive relationship with his children who assisted him 
with housework and cooking.  The veteran stated that he was 
retired and that he was active in his church.  The examiner 
performed a mental status examination.  The examiner's 
diagnosis was PTSD, major depression and cognitive deficits 
of unknown etiology.  The examiner provided an overall GAF 
score of 45.  The veteran was started on medication.  

During follow-up examination in June 2000, the medication was 
discontinued because of complaints of fatigue and lethargy.  
The examiner provided the same diagnosis and the same GAF 
score of 45.  This examiner conducted another examination in 
July 2000.  The veteran reported continued intrusive thoughts 
and poor sleep due to nightmares.  He also stated that he 
significantly decreased his involvement in his church.  The 
diagnosis was PTSD and major depression and the examiner 
provided an overall GAF score of 45.  On follow-up 
examination in August 2000, the veteran stated that he 
continued to sleep poorly but did not want any intervention.  
The examiner provided the same diagnosis and the same GAF 
score of 45.

The veteran underwent a VA compensation examination in July 
2000.  The VA physician certified review of the evidence in 
the claims folder.  The examination was performed by the same 
physician who conducted the March 1997 examination.  The 
physician noted that the veteran continued to receive 
treatment for his PTSD as well as his nonservice-connected 
medical problems.  The veteran reported intrusive thoughts.  
The veteran stated that he felt nervous and sorrowful but he 
denied panic attacks.  He stated that at times he avoided 
church because of the large crowd of people in an enclosed 
area.  He could go to the grocery store or a restaurant.  He 
stated that he could attend a large gathering if it was held 
outdoors rather than indoors.  The veteran lived alone but 
received regular visits from his daughter who assisted him 
with cleaning and cooking.  He stated that he had increased 
depression since his wife's death.  He also stated that he 
did have some good friends with whom he enjoys talking, but 
otherwise he only attended church.  The physician conducted a 
mental status examination.  The physician summarized that the 
veteran presented with a moderate level of PTSD with symptoms 
that included sleep disturbance and nightmares that occur 
every several weeks that wake him up. 

The physician stated that the veteran also had intrusive 
thoughts of his World War II experiences.  The physician 
stated that the veteran had difficulty with crowds but he did 
not describe symptoms characteristic of true panic attacks.  
The veteran also had a depressed mood that was worse since 
his wife's death.  The physician stated that in addition to 
PTSD the veteran had a clear and serious dementia, which was 
significantly worse in the year since the last examination.  
He also stated that the dementia caused marked difficulty 
with orientation, short-term memory, calculations and 
concentration.  The physician stated that the veteran was 
fairly oblivious to these deficits.  The diagnosis was 
moderate PTSD with depression and moderately severe dementia.  
The physician stated that the GAF for the veteran's PTSD was 
55.  The physician stated that, although one would not expect 
the veteran to work at age 80, from a purely PTSD standpoint, 
one could perform part-time work such as gardening or 
security guard work that did not involve being with a large 
group of people or in an office setting.  The physician 
opined that the veteran's overall GAF including PTSD and 
dementia was 41, and the veteran was unemployable with the 
combination of these disorders and his cardiac problems.  

The Board finds that the veteran's PTSD was productive of no 
more than occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short-and long-term memory; impaired judgment or abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships under the rating criteria effective November 7, 
1996.  The GAF score approximated the 50 percent criteria 
based upon the principal rating elements that are reflected 
in the applicable rating in the GAF scheme.  The RO selected 
a June 1997 effective date, apparently on a facts found 
basis, but the Board believes that from late 1996 there is 
evidence of an ascertainable increase in view of the Vet 
Center reports and the VA examinations early in 1997.

However, the veteran has received several comprehensive VA 
examinations and none since November 7, 1996 have shown 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work like setting); inability to establish and 
maintain effective relationships.  The examiners collectively 
have not reported such manifestations for his PTSD.  

The Board concludes that the criteria for an initial 
evaluation in excess of 50 percent for PTSD, for the period 
beginning on November 7, 1996 have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); VCAA of 2000, Pub. L. No. 106-475 
§ 4, 114 Stat. 2096, 2098-99 (2000) (to be codified as 
amended at 38 U.S.C. § 5107); 38 C.F.R. §§ 4.3, 4.130, 
Diagnostic Code 9411; 61 Fed. Reg. 52695-52702 (Oct. 8, 1996) 
(effective November 7, 1996).



III.  TDIU

Service connection is currently in effect only for PTSD.  The 
veteran has a high school education and two years of college 
experience; his past work experience includes positions as a 
truck driver, a salesman and a bee farmer; and, the probative 
evidence shows that he retired as a result of a nonservice-
connected disability.  The VA examiners have opined on 
several occasions that his PTSD does not preclude gainful 
employment.  

Recently the decision in Bowling v. Principi, No. 99-2264 
(U.S. Vet. App. May 8, 2001) addressed the application of 
§ 4.16(b) which is controlling here.  The Court observed that 
eligibility for TDIU under § 4.16(b) is premised on the 
claimant's being unable to secure and follow a substantially 
gainful occupation by reason of service-connected 
disabilities.  The Court noted that in Faust it was held that 
a person is engaged in a substantially gainful occupation 
when that occupation provided annual income that exceeded the 
poverty threshold for one person.  Faust v. West, 13 Vet. 
App. 342, 355-56 (2000) (emphasis added). 

In this case the veteran apparently receives no income from 
employment.  The other relevant criterion of § 4.16(b) that a 
TDIU claimant be unable to secure and follow a substantially 
gainful occupation on account of service-connected 
disabilities.  The medical opinions stated the serious 
limitations on employment were on account of nonservice-
connected disability.  Thus several medical examiners in 
essence found him capable of working with his PTSD 
manifestations.  Thus the Board does not speculate as to his 
ability work in view of the recent medical statements that 
considered the effects of his PTSD on his ability to work.  

Thus the Board believes this evidence supports a different 
result than reached in James v. Brown, 7 Vet. App. 495, 497 
(1995) and Brown (Mitchell) v. Brown, 4 Vet. App. 307, 309 
(1993).  His previous occupational history and educational 
achievements are noted.  The evaluations specifically 
directed to PTSD effects on employment found some gainful 
work of this type would appear feasible with consideration 
given to limitations on work activity as a result of his 
PTSD.  Gleicher v. Derwinski, 2 Vet. App. 26, 28 (1991).  For 
these reasons, the Board finds that the probative evidence 
shows that the veteran's service-connected PTSD does not 
preclude him from obtaining and maintaining all forms of 
substantially gainful employment.  


ORDER

An initial rating in excess of 30 percent for PTSD prior to 
November 7, 1996 or in excess of 50 percent from November 7, 
1996 is denied.  

An initial rating of 50 percent for PTSD from November 7, 
1996 is granted, subject to the regulations governing the 
payment of monetary awards.

Entitlement to TDIU is denied.



		
	Mark J. Swiatek
	Acting Member, Board of Veterans' Appeals



 

